EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Portnova on 2 February 2021

The application has been amended as follows: 

	Claims 1, 13-15, 19, and 20 has amended as and Claims 25-28 has been amended as:
	
1.	(Currently amended) A method of providing a document to a plurality of thin clients for realtime editing, the method comprising:
at a server having one or more processors and memory storing one or more programs for execution by the one or more processors to perform operations comprising,
sending to the plurality of thin clients copies of a prior version of the document for realtime editing;
obtaining two or more respective changesets for two or more respective thin clients in the plurality of thin clients, wherein a respective changeset represents a changed version of a respective copy of the document after applying one or more changes to a respective copy of the document at a respective thin client, and comprises:

an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
generating a merged result changeset from the two or more respective changesets based on a comparison of arrays of the two or more respective changesets in view of rules specifying which one or more characters from the two or more respective changesets to retain in the merged result changeset, wherein the merged result changeset comprises indices of characters retained in the two or more respective changesets; and
sending the merged result changeset to the plurality of thin clients for updating the respective copies of the document at the plurality of thin clients.

13.	(Currently amended) A server for providing a document to a plurality of thin clients for realtime editing, comprising:
one or more processors; and
memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions to:
send to the plurality of thin clients copies of a prior version of the document for realtime editing;
obtain two or more respective changesets for two or more respective thin clients in the plurality of thin clients, wherein a respective changeset represents a changed 
an indication of a change in length of the document from a first length of the prior version of the document to a second length of the changed version of the document, the indication of the change in length of the document identifying the first length of the prior version of the document and the second length of the changed version of the document;
an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
generate a merged result changeset from the two or more respective changesets based on a comparison of arrays of the two or more respective changesets in view of rules specifying which one or more characters from the two or more respective changesets to retain in the merged result changeset, wherein the merged result changeset comprises indices of characters retained in the two or more respective changesets; and
send the merged result changeset to the plurality of thin clients for updating the respective copies of the document at the plurality of thin clients.

14.	(Currently amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a server, the one or more programs comprising instructions to:
send to the plurality of thin clients copies of a prior version of the document for realtime editing;
obtain two or more respective changesets for two or more respective thin clients in the plurality of thin clients, wherein a respective changeset represents a changed version of a respective copy of the document after applying one or more changes to a respective copy of the document at a respective thin client, and comprises:

an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
generate a merged result changeset from the two or more respective changesets based on a comparison of arrays of the two or more respective changesets in view of rules specifying which one or more characters from the two or more respective changesets to retain in the merged result changeset, wherein the merged result changeset comprises indices of characters retained in the two or more respective changesets; and
send the merged result changeset to the plurality of thin clients for updating the respective copies of the document at the plurality of thin clients.
15.	(Currently amended) A method of processing a document for realtime editing, the method comprising:
at a thin client having one or more processors and memory storing one or more programs for execution by the one or more processors to perform the method,
displaying at least a portion of a respective copy of a prior version of the document;
receiving inputs from a respective user of the thin client for editing the document;
sending, to a server connected to a plurality of clients, document information in accordance with the inputs, wherein the document information comprises:
an indication of a change in length of the document from a first length of the prior version of the respective copy of the document to a second length of a changed version of the document, the indication of the change in length of the document identifying the 
an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
receiving a merged result changeset for updating the respective copy of the document at the thin client, wherein the merged result changeset represents a merger of changes to respective copies of the document at two or more thin clients in the plurality of thin clients, the merger of changes being based on a comparison of arrays from the two or more thin clients in view of rules specifying which one or more characters from the respective copies to retain in the merger of changes, and comprising
indices of retained characters; and
updating the respective copy of the document at the thin client in accordance with the merged result changeset.

19.	(Currently amended) A thin client for processing a document for realtime editing, comprising:
a display device;
one or more processors; and
memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions to:
display at least a portion of a respective copy of a prior version of the document;
receive inputs from a respective user of the thin client for editing the document;
send, to a server connected to a plurality of clients, document information in accordance with the inputs, wherein the document information comprises:

an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
receive a merged result changeset for updating the respective copy of the document at the thin client, wherein the merged result changeset represents a merger of changes to respective copies of the document at two or more thin clients in the plurality of thin clients, the merger of changes being based on a comparison of arrays from two or more thin clients in view of rules specifying which one or more characters from the respective copies to retain in the merger of changes, and comprising
indices of retained characters; and
update the respective copy of the document at the thin client in accordance with the merged result changeset.

20.	(Currently amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a thin client, the one or more programs comprising instructions to:
display at least a portion of a respective copy of a prior version of the document;
receive inputs from a respective user of the thin client for editing the document;
send, to a server connected to a plurality of clients, document information in accordance with the inputs, wherein the document information comprises:

an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; [[or]] and
an added character when the added character is added in the changed version of the document;
receive a merged result changeset for updating the respective copy of the document at the thin client, wherein the merged result changeset represents a merger of changes to respective copies of the document at two or more thin clients in the plurality of thin clients, the merger of changes being based on a comparison of arrays from two or more thin clients in view of rules specifying which one or more characters from the respective copies to retain in the merger of changes, and comprising
indices of retained characters; and
update the respective copy of the document at the thin client in accordance with the merged result changeset.

25.	(New) A method of providing a document to a plurality of thin clients for realtime editing, the method comprising:
at a server having one or more processors and memory storing one or more programs for execution by the one or more processors to perform operations comprising,

obtaining two or more respective changesets for two or more respective thin clients in the plurality of thin clients, wherein a respective changeset represents a changed version of a respective copy of the document after applying one or more changes to a respective copy of the document at a respective thin client, and comprises:
an indication of a change in length of the document from a first length of the prior version of the document to a second length of the changed version of the document, the indication of the change in length of the document identifying the first length of the prior version of the document and the second length of the changed version of the document;
an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; or
an added character when the added character is added in the changed version of the document;
generating a merged result changeset from the two or more respective changesets based on a comparison of arrays of the two or more respective changesets in view of rules specifying which one or more characters from the two or more respective changesets to retain in the merged result changeset, wherein the merged result changeset comprises indices of characters added in one or more of the first or second changesets, excludes  characters retained in only one of the first or second changesets, and preserves consecutive characters from both changesets; and


26.	(New) The method of claim 25, further comprising:
assigning editing-right-control to a master editor, wherein the editing-right-control is configured to modify an editing-right of the respective thin client; and
wherein obtaining the respective changesets for the two or more respective thin clients includes receiving the respective changesets from the two or more respective thin clients when the two or more respective thin clients have the editing-right.

27.	(New) The method of claim 26, wherein the editing-right comprises an editing-right for commenting, and the method further comprises:
sending content of the document in a webpage to the plurality of thin clients for realtime editing; and
receiving the respective changesets from the respective thin clients comprises receiving the respective changeset from the respective thin client when the respective thin client has the editing-right for commenting and the respective changeset includes at least a portion of a respective comment on the document.

28.	(New) A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a server, the one or more programs comprising instructions to:
send to the plurality of thin clients copies of a prior version of the document for realtime editing;

an indication of a change in length of the document from a first length of the prior version of the document to a second length of the changed version of the document, the indication of the change in length of the document identifying the first length of the prior version of the document and the second length of the changed version of the document;
an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises:
an index of a character in the prior version of the document when the character is retained in the changed version of the document; or
an added character when the added character is added in the changed version of the document;
generate a merged result changeset from the two or more respective changesets based on a comparison of arrays of the two or more respective changesets in view of rules specifying which one or more characters from the two or more respective changesets to retain in the merged result changeset, wherein the merged result changeset comprises indices of characters added in one or more of the first or second changesets, excludes  characters retained in only one of the first or second changesets, and preserves consecutive characters from both changesets; and
send the merged result changeset to the plurality of thin clients for updating the respective copies of the document at the plurality of thin clients.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in the amended independent claims as result of the Examiner’s Amendment. In regards to independent claims 1, 13-15, 19, and 20, prior to the amendments through the Examiner’s Amendment, the combination of the cited art, Klepper, Kausik, Khan, Gelman, and Ishihara, taught the limitations of the independent claims 1, 13-15, 19, and 20. Therefore, Applicant's remarks towards these claims were not persuasive and the cited art would have taught the amendments of the added subject matter to each of the claims. The combination of the cited art would have taught sending to the plurality of thin clients copies of a prior version of the document for realtime editing; obtaining two or more respective changesets for two or more respective thin clients in the plurality of thin clients, wherein a respective changeset represents a changed version of a respective copy of the document after applying one or more changes to a respective copy of the document at a respective thin client, and comprises: an indication of a change in length of the document from a first length of the prior version of the document to a second length of the changed version of the document, the indication of the change in length of the document identifying the first length of the prior version of the document and the second length of the changed version of the document;
an array having an array length equal to the second length, each element at each consecutive index of the array representing each consecutive character of the changed version of the document, wherein each element comprises: an index of a character in the prior version of the document when the character is retained in the changed version 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
	This Examiner’s Amendment/Allowance is in response to the amendment filed on 26 January 2021 and the Interview with Ms. Portnova on 3 February 2021.
Claims 1, 13-15 and 19-20 were amended on 1/26/21.
Claims 25-28 were added by the Examiner’s Amendment.
All rejections disclosed in the previous office action have been withdrawn as necessitated by the amendment and the Examiner’s Amendment.
Claims 1-20, 23, and 25-28 are pending and allowed. Claims 1, 13-15, 19-21, 25, and 28 are independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID FABER whose telephone number is (571)272-2751.  The examiner can normally be reached on Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.F/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177